NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JUL 01 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 15-10314

              Plaintiff - Appellee,              D.C. No. 2:14-cr-00312-GMN-
                                                 NJK-1
 v.

ROBERT PETROZZINO,                               MEMORANDUM*

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                 Gloria M. Navarro, Chief District Judge, Presiding

                        Argued and Submitted June 14, 2016
                             San Francisco, California

Before: CLIFTON, and IKUTA, Circuit Judges, and LAMBERTH,** Senior
District Judge.

      Robert Petrozzino appeals various aspects of the district court’s imposition

of a 75-month prison sentence for the crimes of possession of stolen mail, theft of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Royce C. Lamberth, Senior District Judge for the U.S.
District Court for the District of Columbia, sitting by designation.
government money, and aggravated identity theft. We have jurisdiction pursuant to

28 U.S.C. § 1291 and we affirm.

      First, the district court did not fail to resolve factual disputes in Petrozzino’s

presentencing report, as Petrozzino now contends. The district court had no

obligation under Federal Rule of Criminal Procedure 32(i)(3)(B) to resolve factual

disputes related to paragraphs 11 through 14 of the presentencing report because

Petrozzino failed “to make specific allegations of factual inaccuracy” in regard to

those paragraphs. United States v. Christensen, 732 F.3d 1094, 1101–02 (9th Cir.

2013). Although Petrozzino had argued during the sentencing proceedings that

various portions of his presentencing report were incorrect or unsubstantiated, the

district court specifically rejected those arguments at Petrozzino’s sentencing

hearing. In doing so, the district court made findings sufficient to permit

meaningful review by this Court.

      Second, under the facts of this case, it was reasonable for the district court

to calculate Petrozzino’s intended loss by adding together the face value of the

checks contained in the mail he had stolen, including the checks that were in

unopened envelopes. The district court applied this loss calculation methodology

only after determining that Petrozzino was aware the mail contained stolen checks

and that he had intended to exchange the entirety of the mail for


                                           2
methamphetamine, as he had repeatedly done before. As a result and contrary to

defendant’s argument, the district court’s decision to value the stolen mail by

totaling the amount of uncashed checks it contained was not “mechanical[].”

United States v. Santos, 527 F.3d 1003, 1008 (9th Cir. 2008). Rather, the

calculation was consistent with Petrozzino’s admission that he had previously

exchanged stolen mail for methamphetamine and reflective of the losses

Petrozzino truly intended to cause. Therefore, because it was rooted in the

evidence of the case, the district court’s calculation methodology was reasonable

“based on available information.” U.S.S.G. § 2B1.1 cmt. n.3(C).

      Third, the district court’s finding that Petrozzino played a supervisory role

was not clearly erroneous. Because the district court’s finding that Petrozzino

ordered his co-defendant to distract apartment staff to enable him to burglarize the

mailroom was not clearly erroneous, the district court did not err in concluding

that he “exercised some control over others involved in the commission of the

offense.” United States v. Doe, 778 F.3d 814, 823 (9th Cir. 2015) (quoting United

States v. Whitney, 673 F.3d 965, 975 (9th Cir. 2012)). Accordingly, the district

court’s application of the supervisory role sentencing enhancement must be

affirmed.




                                          3
      Fourth, Petrozzino’s sentence was not substantively unreasonable. The

district court sentenced Petrozzino to the high end of his Sentencing Guidelines

range after finding his crime was serious and harmful, there were 450 victims, and

that as of the time of his arrest, Petrozzino had taken no steps to address his drug

addiction. As such, this is not one of the “rare cases” where a district court

imposed a substantively unreasonable sentence. United States v. Ressam, 679 F.3d

1069, 1088 (9th Cir. 2012) (en banc).

AFFIRMED.




                                           4